Title: To Thomas Jefferson from Thomas Barclay, 8 July 1787
From: Barclay, Thomas
To: Jefferson, Thomas


L’Orient,8 July 1787. Encloses a sight draft in favor of TJ on Grand for 2,370 livres dated “the 31st. past” which balances his account current with the state of Virginia, also enclosed. Before this was opened, he was engaged by the Governor and Council of Virginia in other business; after its completion he was sent funds with instructions for their disbursement. “I was desired to accept of the remainder, which I did, and as near as I recollect it paid some necessary Expences … incurred in the pursuit of the object.” From this he paid Houdon in advance 1,200 livres toward the price of 1,000 crowns set for the first bust of Lafayette, and, shortly before his trip to Morocco, the 1,800 livres for the second bust by an order on Ferdinand Grand to be charged to Virginia. The account, stated from memory, should be correct, “for by my giving the State credit for this sum, I pay for the whole of the Busts agreeable to my Instructions.” Any errors result from the inaccessibility of his vouchers before he leaves for America; however, he will rectify them as soon as they become evident. He also encloses a “sort of a State” of TJ’s account with him. “Perhaps the articles left open on both sides will nearly balance each other. From the second part a Balance appears due to me of 519 livres. Please to put the whole right and whatever the Balance may be, pay it to Mrs. Barclay.”
